Per Curiam.

The decision of the court below was correct. The cases in Cro. Jac. 677. 1 Ld. Raym. 727. Bull. N. P. 9. show that the defendant who would justify a charge of felony, must justify as to the specific charge laid, and cannot set up a charge of the same thing, but distinct as to the subject matter. It is a settled rule that a defendant cannot give in evidence, under the general issue in an action of slander, matter which might be pleaded in bar, nor can he give in evidence any other crime than the one charged. The judgment below must be affirmed.
Judgment affirmed.